DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Status of the Claims
	Claim 1 previously was canceled.  Claims 12-17 previously were withdrawn.  Accordingly, claims 2-11, 18, and 19 are under current examination.
	
Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 6/10/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The rejection of claim 3 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	Regarding the previously issued rejections under 35 U.S.C. 103, these have been modified to address the claim language as amended 6/10/2022.  
	As to the previously applied combination of references, Applicant argues that they do not present a prima facie case of obviousness.  Applicant says that the references do not teach the claimed invention with emphasis on the new claim language.  Again, the new claim language is addressed in the rejection below as necessitated by amendment.  
	Applicant argues that the examiner has improperly interpreted the cited prior art.  In reply, this argument is not persuasive in view of a reconsideration of both cited reerences as well as what they would have reasonably suggested to the ordinary artisan.  It is maintained that the combination fo cited references not only provide for all structural components instantly claimed but also provide rationale for choosing functional features instantly claimed as well.  It is clarified that Inagaki’s “outer film” is essentially in addition to the two claimed polymer film layers, and it is noted that the claims are open not excluding additional components.  Inagaki is supplying motivation for choosing functional components which Trieu has described, detailed in the new grounds of rejection below.  As such and in view of the claim amendments addressed below, Applicant’s argument is not persuasive.

Modified Rejections As Necessitated by Amendments of 6/10/2022, No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0249783A1 (hereafter, “Trieu”, previously cited) in view of Inagaki et al (EP 0371819, previously cited).
The instant claims are drawn to a system comprising an orthopedic implant defining an outer surface comprising metal, and a flexible polymer film.  The polymer film comprise a first layer including an antimicrobial agent for release and a second layer with no active agent and which controls the release of the aforementioned antimicrobial layer, as further specified in the claims.
Trieu teaches a drug-eluting implant cover fabricated from a drug-eluting biocompatible matrix (see abstract, in particular).  Trieu’s invention encompasses a drug-eluting cover for orthopedic implants (see [0001]) wherein the drug elutes into tissue to achieve desired drug action (see [0002]).  The implants may be metal (see [0039] and [0043])(“an orthopedic implant defining an outer surface comprising metal”).  The drug-eluting matrix may be in the form of a sleeve for instance that can be slipped over the implant or affixed by other means such as a biological adhesive (“wherein the implant facing surface of the polymer film is in contact with, and covers at least a portion of the metal surface of the orthopedic implant”); the matrix may be flexible with adjustability with regard to shape and fitting (see [0047]-[0048]) and may be made of polymer materials (see [0043] and [0053]); the drug may be an antimicrobial agent (see [0049])(“a flexible polymer film including an antimicrobial agent configured to be released from the polymer film, wherein the polymer film defines an implant facing surface and wherein at least a portion of the antimicrobial agent is disposed at the implant facing surface”).  Trieu further specifies the implants   The antimicrobial agent may be included for instance in an amount between 0.1 to 20% by weight and preferably from 1 to 10% by weight of the formulation (see [0062] and [0069])(“and wherein the antimicrobial agent weight percent concentration in the polymer film is sufficient to create a zone of microbial inhibition along the metal surface of the orthopedic implant” as in claim 2 and overlapping range of claim 3).
Further regarding claim 2, it is not apparent that Trieu’s allows layer structure comprises a first layer including an antimicrobial agent and a second layer as further specified in the instant claims.
Inagaki cures this deficiency.
Inagaki teaches a laminated/perforated film having two films bonded together.  One film has perforations and is pressed into a second film (see abstract, in particular).  Drugs for instance may be provided from this structure.  A film cover (polypropylene) may be peeled away to reveal a perforated film through which a drug is released for bodily administration (see column 5, lines 45-51, description corresponding to Figure 12), and Inagaki teaches additional embodiments with an additional drug containing component which may be considered a layer (see description of Figure 13 in particular, at column 5, lines 51-57).
Trieu and Inagaki both share similar layered structures comprising polymer materials and drug agents wherein drug containment and release is encompassed in the disclosures.  It would have been prima facie obvious to combine the layered structure comprising a drug containing layer and a perforated layer not itself containing drug but controlling the release rate of said drug in accordance with Inagaki’s layered structure in the polymer film containing devices of Trieu, with a reasonable expectation of success.  One would have been motivated to do so to allow containment and controlled release in an orthopedic environment in accordance with Trieu’s disclosure and based on the advantages of the particular layering structure suggested by Inagaki, with a reasonable expectation of success. Further regarding new claim 18, it is noted that Inagaki further teaches additional layers including closure films detachably connected as well as adhesive bonding layers and additional disclosed layers (see description of Figure 11 for instance) each for their respective benefits (see claims and Figure 11 description at column 5, line 21 in particular).  This description also meets new claim 19.
Specifically, regarding the new claim language, “by degradation of polymer in the second layer” as recited in the middle of claim 2, this specific configuration will be further addressed here.  Trieu encompasses this claimed structure and Inagaki provides rationale for including layers beyond the first layer or drug matrix as in the instant invention or Trieu.  Trieu teaches a matrix may possess multiple layers and can be porous or nonporous with a surface of drug-eluting matrix in direct contact with at least one surface of the implant (see [0048]).  Trieu includes bioresorbable drug-eluting matrices including hydrogels and polyemrs including glycolides (see [0053]) wherein a drug-eluting device may be provided as a laminate with a first layer closest to the implant being non-resorbable matrix containing a drug (comparable to the first layer instantly claimed) as well as a second layer of bioresorbable matrix containing the same or different drugs as the first layer (see [0055])(a configuration with a different drug than the antimicrobial of the first layer therefore meets the claim).  In other words, Trieu’s matrix and drug eluting layer is comparable to the instantly claimed first layer, and Trieu’s “cover” is comparable to the instantly claimed second layer degrading and controlling rate release of the drug from the first layer.  It is further noted that the specification as filed teaches a film to include glycolide for instance directly responsible for speeding updegradation fo the film for instance (see [0153]).  Therefore, Trieu’s glycolide (see [0053]) in a bioresorbable layer functions to control the rate of release of active agent from the layer beneath thereby meeting the structure and function instantly claimed.  Trieu further teaches that eh drug can be incorporated in the drug eluting matrix (comparable to the first layer instantly claimed) substantially uniform or in a gradient fashion ro distinct zones of concentration (see [0056]).  See also [0058], [0062], and [0065] of Trieu for further description of this configuration and further details as to how a portion fo the carrier with the drug may be retained for subsequent delivery of drug to surrounding tissue region (see [0065]); this description coincides with dissolution or degradation of the polymer from the second cover layer thereby allowing comparative retention of the first or matrix layer from which the antimicrobial or drug is released.  See also Trieu claim 3.
As such, Trieu teaches components the same or substantially the same as those claimed at least among multiple embodiments disclosed, and Inagaki provides rationale for selecting a laminated and/or perforated film having two filsm bonded together with a cover as defined by Inagaki which may be peeled away to reveal a perforated film through which a drug is released for bodily administration.  It would have been prima facie obvious to combine layering elements including first and second polymer film layers on an implant as claimed in order to achieve the properties of each component taught by the prior art, specifically drug retention and release from a first or matrix layer as well as rate release from or through a second layer, and a film cover for protection until application for instance.  Each component is associated with a property and benefit detailed above as taught by the cited references, and one reasonably would have expected success from maintaining these components and subsequent properties and functions as taught by Trieu and Inagaki.
As to claims 4-10, Trieu specifies the drug-eluting material may be selected and incorporated for instance as a matrix material cover wherein the incorporation of drug can be uniform of distributed in a gradient fashion or in distinct zones of concentration for instance to control drug delivery (see [0056]) and the drug incorporation procedure may involve dissolving the matrix and reconstituting so as to distribute or diffuse the drug in a matrix (see [0058]) and/or where the drug selected for incorporation may be in the form of a solid, powder, slurry, or liquid, as a solution or suspension (see [0065]).  This drug incorporation procedure is considered to encompass teachings where the antimicrobial drug agent is at least partially soluble in the polymer film, completely soluble in the polymer film, partially insoluble in the polymer film, and completely insoluble in the polymer film as recited in the four embodiments encompassed by claims 4-8; it is noted that since there is no additional search burden for the multiplicity of species/embodiments encompassed in claims 4-7, the requirement for election of species or a single embodiment is withdrawn as noted above.  Further regarding the multiple embodiments encompassed in claims 8-10, the requirement for election of a single embodiment is withdrawn also since Trieu teaches that the drug may be in a solution or slurry or liquid or suspension form thereby teaching physical entrapment and since Trieu further teaches that the drug and matrix material may be bonded (see [0060])(limitation of claims 9 and 10).
As to claim 11, Trieu teaches that the matrix may be in the shape of a cover in the form of a sleeve or wrapped around an implant such that Trieu’s disclosure at [0047] teaches such that a sleeve having at least one opening with a defined inner surface as recited in claim 11 is immediately envisaged.
In the event that a selection from among multiple embodiments taught by Trieu is necessary, and one would need to rely on the skill of the ordinary artisan in combination with Trieu’s disclosure for a particular motivation to select a particular embodiment (i.e., a certain concentration or shape or configuration for instance), this rejection is made using obviousness rationale.  It is the examiner’s position that Trieu teaches configurations encompassing those instantly claimed and that with the ordinary skill of the artisan as well as the secondary reference outlined above, one would have been motivated to select a configuration as instantly recited, with a reasonable expectation of success.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617